IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-84,325-01



                            EX PARTE STANLEY GRIFFIN



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
     IN CAUSE NO. 10-05176-CRF-361 IN THE 361 ST DISTRICT COURT
                          BRAZOS COUNTY



       Per curiam.


                                         ORDER

       In June 2012, a jury found applicant guilty of the offense of capital murder. The jury

answered the statutory punishment questions in such a way that the trial court set applicant’s

punishment at death. On July 16, 2014, the State filed in this Court its brief on applicant’s

direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b)1 , applicant’s initial application for



       1
        Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.
                                                                                   Griffin - 2

a writ of habeas corpus was due to be filed in the trial court on or before November 28, 2014,

assuming a motion for extension was timely filed and granted. It has been a year since the

application was due in the trial court. Accordingly, we order the trial court to resolve any

remaining issues in the case within 180 days from the date of this order. The clerk shall then

immediately transmit the complete writ record to this Court. Any extensions of time shall

be obtained from this Court.

       IT IS SO ORDERED THIS THE 16TH DAY OF DECEMBER, 2015.




Do Not Publish